4 So.3d 716 (2009)
Rowland Medicine HORSE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2643.
District Court of Appeal of Florida, First District.
February 24, 2009.
Rowland Medicine Horse, pro se, Appellant.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED.
WEBSTER and LEWIS, JJ., concur; BROWNING, J., concurs by separate opinion.
BROWNING, J., concurring.
I concur because the issues raised on appeal were not preserved, and Appellant, at this juncture, is limited to the relief afforded by Florida Rule of Criminal Procedure 3.850.